Citation Nr: 1702557	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  14-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for postoperative chorioretinitis and early cataracts.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1955 to December 1957.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2015, the Board, in part, remanded these issues on appeal for additional evidentiary development.  The case has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from February 2011 to January 2016.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since the case was remanded in December 2015, additional evidence relevant to the issues on appeal have been obtained and associated with the record.  Such evidence includes VA treatment records dated from July 2012 to January 2016 (located in Virtual VA) and October 2012 to March 2016, private treatment records from Graystone Eye dated from July 2009 to February 2016, private treatment records from Wake Forest Baptist Medical Center dated from October 2013 to July 2015, and July 2016 VA Disability Benefits Questionnaire examination and medical opinion for eye conditions through QTC Medical Services.  Such evidence was reviewed by the AOJ and the issues on appeal were readjudicated in an August 2016 Supplemental Statement of the Case (SSOC). 

Since the August 2016 SSOC and prior to re-certification of the case to the Board in November 2016, additional evidence relevant to the issues on appeal were obtained and associated with the record.  Such evidence includes more recent private treatment records from Graystone Eye dated from February 2016 to May 2016 and VA treatment records dated from May 2016 to June 2016.  As a result, the Board finds that the AOJ should have initial consideration of the evidence prior to review by the Board.  See 38 C.F.R. § 19.37 (2016).  

Moreover, review of the record since re-certification of the case to the Board in November 2016 shows that service connection for unspecified depressive disorder (claimed as anxiety disorder) was granted and assigned at 30 percent disabling effective August 23, 2016 in a November 2016 VA rating decision.  As a result, the Veteran's combined schedular rating as of August 23, 2016 is 70 percent and the claim for entitlement to a TDIU on a schedular basis as of this date as yet to be initially considered by the AOJ.  See 38 C.F.R. § 4.16 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should review the following issues on the basis of additional evidence added to the record: entitlement to a (i) rating in excess of 40 percent for postoperative chorioretinitis and early cataracts and (b) TDIU prior to August 23, 2016 on an extra-schedular basis under 38 C.F.R. § 4.16(b) and thereafter on a schedular basis under 38 C.F.R. § 4.16(a).  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




